III113th CONGRESS2d SessionS. RES. 349IN THE SENATE OF THE UNITED STATESFebruary 6, 2014Ms. Cantwell (for herself and Mrs. Murray) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCelebrating the 30th Anniversary of the Walla Walla Valley American Viticultural Area.Whereas the Walla Walla Valley American Viticultural Area was designated an American Viticultural
			 Area on February 6, 1984;Whereas the Walla Walla Valley American Viticultural Area is considered one of the most awarded and
			 recognized of the American Viticultural Areas in the United States;Whereas in 2013, 4 Walla Walla Valley American Viticultural Area wines were selected by 3 leading
			 wine publications as among the top 100 wines in the world;Whereas the wine industry contributes over $500 million annually to the economy of Walla Walla
			 County;Whereas jobs in the wine industry are steadily growing in Walla Walla County and are expected to
			 account for 20 percent of jobs in Walla Walla County by 2020;Whereas the number of wineries in the Walla Walla Valley American Viticultural Area has grown from
			 4 in 1984 to approximately 130 today;Whereas agricultural land devoted to growing wine grapes in the Walla Walla Valley American
			 Viticultural Area has grown from 30 acres in 1984 to 1,800 acres in 2013;
			 andWhereas Walla Walla Valley American Viticultural Area wines are consistently rated highly by
			 critics and enjoyed by wine connoisseurs around the world: Now, therefore,
			 be itThat the Senate—(1)commends the Walla Walla Valley American Viticultural Area on the occasion of its 30 year
			 anniversary;(2)recognizes the Walla Walla Valley American Viticultural Area as a pioneer in the wine industry of
			 Washington; and(3)requests the Secretary of the Senate to transmit an enrolled copy of this resolution for
			 appropriate display to the Walla Walla Valley Wine Alliance.